DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 04/29/2019.  Claims 1-20 have been canceled. Claims 21- 40 have been newly added. Therefore, Claims 21-40 are pending and have been addressed below. The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
3.	Under Step 1 of the two-part analysis from Alice Corp, claims 21, 30, and 36 are directed to a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices) Thus, the claim falls within one of the four statutory categories.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
5.	Claim 21 which is representative of claims 30 and 36 recites:
a hiring party access a record of a job order when the job order is submitted; a staffing party access a submission of a candidate to the job order when the candidate is submitted to the job order, access an indication that the hiring party has placed the 
	The limitations as drafted under their broadest reasonable interpretation involve recruitment and hiring practice practices pertaining to managing job orders and candidate submissions between a hiring party and staffing party then provides information indicating a candidate has been placed encompasses commercial interactions, including marketing/sales activities or behaviors and business relation, and managing personal behavior or relationships or interactions between people, which falls under the certain methods of organizing human activity, as discussed in MPEP 2106.04
	The Applicant’s Specification emphasizes pg. 1 that the present invention is related to managing recruitment and hiring efforts and processes for managing and facilitating the placement of candidates between employers and recruiters. 
	As such, the limitations of claims 21, 30, and 36 fall within the certain methods of organizing human activity grouping because the limitations of accessing a job order, accessing a candidate submission, and accessing the indication that the hiring party has placed the candidate to the job order are marketing and sales activities/business relations a hiring and staffing party may perform when managing placement of a candidate.  In this way, the claims manage hiring and staffing information between the two parties which can also be reasonably characterized as a commercial interaction. Accordingly, claims 21, 30, and 36 recite an abstract idea.
6.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “a system”, “a processor”, “a data store”, “a first API configured 
The other additional element of: “for integrating disparate talent platforms” is generally linking the user the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05 (h)
7.	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical 
8.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “a system”, “a processor”, “a data store”, “a first API configured to communicate with a hiring talent platform”, “a second API configured to communicate with a staffing talent platform separate from the hiring talent platform”, “a user interface of the staffing talent platform”, “display information from the record of the job order”, and “cause to display information indicating that the candidate has been placed to the job order” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
9.	Claims 22-29, 31-35, and 37-40 are dependent of claims 21, 30, and 36. 
	For example, claim 22 recites “store a record of the candidate in the data store; and include a status of the candidate in relation to the job order in the record of the candidate”, claim 23 recites “detect a change in hiring stage of the candidate performed in the hiring talent platform; and update the record by changing the status of the candidate based on the detected change in hiring stage of the candidate” describes activities a party may perform when managing the status of the candidate.
Additionally, claim 24 recites “cause the staffing talent platform to display an indication of the status of the candidate in the user interface of the staffing talent platform; and cause the staffing talent platform to update the displayed indication of the 
Next, claims 31 ad 37 recite “determine a score for each of at least some of the plurality of job orders in relation to the staffing party; and filter the plurality of job orders using scores determined for the at least some job orders.”, claims 32 and 38 recite “compare a location associated with the job order to one or more locations that the hiring party has previously placed candidates in; and determine a score for the job order based on the comparison.”, claims 33 recites “determine a number of candidate submissions to the job order; and determine a score for the job order based on the number of candidate submissions.”, claim 34 recites “compare a specialty of the staffing party to a specialty associated with the job order; and determine a score for the job order based on the comparison”, claim 39 recites “compare previous titles of the candidate to a title associated with the job order; and determine a score for the candidate based on the comparison”, and claim 40 recites “compare a number of years of experience of the candidate to a number of years of experience associated with the job order; and determine a score for the candidate based on the comparison.” are considered an abstract set of mental processes because they contain limitations that can be performed in the human mind including for example observations, evaluations, 

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

11.	Claim(s) 21-25, 27-32, 34, and 35 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Christie (2013/0013443).

With respect to claim 21, Christie discloses 
a system for integrating disparate talent platforms (¶ 0023: discloses the RARE system may receive information from any number of other systems or programs, such 
a processor (¶ 0019, 0053: discloses microprocessor); 
a data store (¶ 0020: discloses a data storage device to house and store certain databases such as recruiter database, staffing vendor database, job database, candidate database, and others.); 
a first API configured to communicate with a hiring talent platform (¶ 0052: discloses the RARE system provides the ability to interact with external software systems including applicant tracking systems through an application programming interface.), the hiring talent platform associated with a hiring party (¶ 0023: discloses recruiting organizations applicant tracking systems.); 
a second API configured to communicate with a staffing talent platform separate from the hiring talent platform (¶ 0052: discloses the RARE system provides the ability to interact with external software systems including applicant tracking systems through an application programming interface.), the staffing talent platform associated with a staffing party (¶ 0023: discloses staffing organization computer systems.); 
wherein the processor is configured to: 
access, from the hiring talent platform via the first API (¶ 0023, 0052: discloses the RARE system provides the ability to interact with external software systems including applicant tracking systems through an application programming interface.),

cause the staffing talent platform to display information from the record of the job order in a user interface of the staffing talent platform (¶ 0030: discloses the RARE system provides the ability for staffing providers to be notified of new job vacancies being available to them. The notification identifies the staffing vendor users whom the job vacancy is available to and communicates with them to make the information available through staffing portal.); 
access, from the staffing talent platform via the second API (¶ 0052: discloses the RARE system provides the ability to interact with external software systems including applicant tracking systems through an application programming interface.), 
a submission of a candidate to the job order when the candidate is submitted to the job order in the staffing talent platform (¶ 0037-0046: discloses the RARE system and process provides the ability to review candidates that have been submitted.);
 access, from the hiring talent platform via the first API, an indication that the hiring party has placed the candidate to the job order (¶ 0037-0046: discloses the RARE system and process provides the ability to approve the candidate for further consideration. The candidate record is attached to the job vacancy record.); and 
responsive to accessing the indication that the hiring party has placed the candidate to the job order, cause the staffing talent platform to display information indicating that the candidate has been placed to the job order in the user interface of the staffing talent platform. (¶ 0037-0047: discloses after approving the candidate for further 

With respect to claim 22, Christie discloses the system of claim 21, 
wherein the processor is configured to: 
store a record of the candidate in the data store (¶ 0020, 0042, 0044-0047: discloses candidate information is added to the candidate database.); and 
include a status of the candidate in relation to the job order in the record of the candidate. (¶ 0020, 0042, 0044-0047: discloses the candidate record is attached to the job vacancy and the status is changed in the candidate database included in the data storage device of the RARE system.)

With respect to claim 23, Christie discloses the system of claim 22, 
wherein the processor is configured to: 
detect a change in hiring stage of the candidate performed in the hiring talent platform (¶ 0042-0047: discloses whenever the status is changed for the candidate); and 
update the record by changing the status of the candidate based on the detected change in hiring stage of the candidate. (¶ 0042-0047: discloses modifying the status of 

With respect to claim 24, Christie discloses the system of claim 23, 
wherein the processor is configured to: 
cause the staffing talent platform to display an indication of the status of the candidate in the user interface of the staffing talent platform (¶ 0044-0045: discloses the RARE system and process provides a list of available status which is different for each recruiter.); and
 cause the staffing talent platform to update the displayed indication of the status of the candidate in the user interface of the staffing talent platform in response to changing the status of the candidate. (¶ 0044-0045: discloses the list of available status is also different depending on the current status of the candidate for a given job vacancy.)

With respect to claim 25, Christie discloses the system of claim 21, 
wherein the processor is configured to: 
responsive to accessing the submission of the candidate to the job order, 
cause the hiring talent platform to display a first set of information about the candidate in a user interface of the hiring talent platform. (¶ 0038: discloses the RARE system and process provide the ability for non-exclusive staffing provider to refer candidates on the job vacancy and whenever a non-exclusive provider refers a 

With respect to claim 27, Christie discloses the system of claim 21, 
wherein the processor is configured to: 
generate an interface in a user interface of the hiring talent platform (¶ 0023-0024: discloses the RARE system may receive information from staffing organization computer systems…a portal), 
the interface configured to receive submissions of job orders and 
access the record of the job order when the job order is submitted via the interface in the user interface of the hiring talent platform. (¶ 0024, 0030: discloses new job vacancies can be added within the RARE system through the recruiter portal and provides the ability for staffing providers to be notified of new job vacancies being available to them.)

With respect to claim 28, Christie discloses the system of claim 21, wherein the processor is configured to: 
generate an interface in the user interface of the staffing talent platform (¶ 0023-0024: discloses the RARE system may receive information from recruiting organizations applicant tracking systems…a portal), 
the interface configured to receive submissions of candidates and access the submission of the candidate when the candidate is submitted via the interface in the user interface of the staffing talent platform. (¶ 0037-0047: discloses the RARE system 

With respect to claim 29, Christie discloses the system of claim 21, 
wherein the hiring talent platform comprises a first applicant tracking software application (ATS) and the staffing talent platform comprises a second ATS different from the first ATS. (¶ 0023: discloses the RARE system may receive information from any number of other systems or programs, such as staffing organization computer systems, recruiting organizations computer systems, recruiting organizations applicant tracking systems, recruiting organizations vendor management systems, and the like which represent the hiring and staffing talent platforms respectively.)

With respect to claim 30, Christie discloses 
a system for integration disparate talent platforms (¶ 0023: discloses the RARE system may receive information from any number of other systems or programs, such as staffing organization computer systems, recruiting organizations computer systems, recruiting organizations applicant tracking system, recruiting organizations vendor management systems, and the like.), the system comprising: 
a processor (¶ 0019, 0053: discloses microprocessor); 
a data store (¶ 0020: discloses a data storage device to house and store certain databases such as recruiter database, staffing vendor database, job database, candidate database, and others.); 

a second API configured to communicate with a staffing talent platform separate from the hiring talent platforms (¶ 0052: discloses the RARE system provides the ability to interact with external software systems including applicant tracking systems through an application programming interface.), the staffing talent platform associated with a staffing party (¶ 0023: discloses staffing organization computer systems.); 
wherein the processor is configured to: 
access, via the first API from at least one of the hiring talent platforms (¶ 0023, 0052: discloses the RARE system provides the ability to interact with external software systems including applicant tracking systems through an application programming interface.), records of a plurality of job orders when the plurality of job orders are submitted via the at least one hiring talent platform  (¶ 0029: discloses the RARE system provides the ability for the recruiter user to publish job vacancy and make the job vacancy available to staffing providers.); 
filter the plurality of job orders for the staffing party associated with the talent platform (¶ 0029: discloses the RARE system provides the ability to make the job vacancy open to all staffing providers or only to a smaller subset of all staffing providers.); 

access, from the staffing talent platform via the second API (¶ 0052: discloses the RARE system provides the ability to interact with external software systems including applicant tracking systems through an application programming interface.),
a submission of a candidate to a first one of the filtered set of job orders (¶ 0037-0046: discloses the RARE system and process provides the ability to review candidates that have been submitted.), the first job order submitted in a first one of the hiring talent platforms (¶ 0029: discloses the RARE system provides the ability for the recruiter user to publish job vacancy and make the job vacancy available to staffing providers.);
responsive to accessing the submission of the candidate to the first job order, cause the first hiring talent platform to display information about the candidate in a user interface of the first hiring talent platform. (¶ 0037-0047: discloses the RARE system and process provides the ability for staffing providers refer candidates for job vacancies and provides the ability for staffing providers to review, approve, and decline the candidate submitted for further consideration.)

With respect to claim 31, Christie discloses the system of claim 30, 
wherein the processor is configured to: 
determine a score for each of at least some of the plurality of job orders in relation to the staffing party (¶ 0027-0028: discloses the recommendation engine 
filter the plurality of job orders using scores determined for the at least some job orders. (¶ 0027-0028, 0033: discloses the recommendation engine provides a ranked list for a particular job vacancy.)

With respect to claim 32, Christie discloses the system of claim 31, 
wherein the processor is configured to, for each of the at least some job orders:
compare a location associated with the job order to one or more locations that the hiring party has previously placed candidates in (¶ 0034: discloses the RARE system and process provides the ability to sort the information based on various criteria including staffing provider performance for past services with characteristics similar to the job vacancy.); and 
determine a score for the job order based on the comparison. (¶ 0027: discloses comparing staffing vendors with characteristics of the job vacancy and provides a score.)

With respect to claim 34, Christie discloses the system of claim 31, 
wherein the processor is configured to, for each of the at least some job orders: 
compare a specialty of the staffing party to a specialty associated with the job order (¶ 0027: discloses the recommendation engine compares each staffing vendor with the characteristics of the job vacancy); and 


With respect to claim 35, Christie discloses the system of claim 31, 
wherein the processor is configured to: 
access, from the first hiring talent platform via the first API, an indication that a first hiring party has placed the candidate to the first job order (¶ 0037-0046: discloses the RARE system and process provides the ability to approve the candidate for further consideration. The candidate record is attached to the job vacancy record.); and
responsive to accessing the indication that the first hiring party has placed the candidate to the first job order, cause the staffing talent platform to display information indicating that the candidate has been placed to the first job order in a user interface of the staffing talent platform. (¶ 0037-0047: discloses after approving the candidate for further consideration the candidate record is attached to the job vacancy record and when the status is changed for the candidate the RARE system notifies the exclusive staffing provider and the non-exclusive staffing provider who referred the candidate of the changes. The RARE system and process provides the ability to update the job vacancy record with a start date for the candidate who has been selected to fill the vacancy.)

Claim Rejections - 35 USC § 103
12.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christie (2013/0013443) in view of Noelting (2013/0282605).

With respect to claim 26, Christie discloses the system of claim 25, 
wherein the processor is configured to: 
access, from the hiring talent platform via the first API, an indication that the hiring party is interested in the candidate and responsive to accessing the indication that the hiring party is interested in the candidate (¶ 0037-0046: discloses the RARE system and process provides the ability to approve the candidate for further consideration. The candidate record is attached to the job vacancy record.), 
Christie does not explicitly disclose the following limitations.
However, Noelting which is pertinent art to the claimed invention is related to controlling access by employers via a set of user controlled settings. (¶ 0001)
cause the hiring talent platform to display a second set of information about the candidate in the user interface of the hiring talent platform (¶ 0072-0073: discloses blocking access to a second entity to selected information unless a user defined matching profile is met by the second entity which may trigger the access manager to unlock the selected information.), 
wherein the first set of information does not include at least a portion of the second set of information (¶ 0072-0073: discloses the access manager enforces user defined sharing criteria for example by blocking access to a second entity to selected information.)
As taught by Noelting, the use of an access manger was known in the art for managing segregation of information and was previously used in the industry to control access to private and sensitive information from third party service providers and other users.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the system of Christie to include the control features the access manager, as disclosed by Noelting to achieve the claimed invention. As disclosed by Noelting, the motivation for the combination would have been for allow user(s) to secure sharing of information of information with interested parties based on user’s preferences and filters. (¶ 0025)

15.	Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christie (2013/0013443) in view of Chen (2007/0288308).

With respect to claim 33, Christie does not explicitly disclose the system of claim 31, 
However, Chen is related to systems and methods for determining job affinity between two job listings. (¶ 0002, 0068)
wherein the processor is configured to, for each of the at least some job orders: 
determine a number of candidate submissions to the job order (¶ 0069-0070: discloses first and second job listing are identified for comparison and the number of jobseekers that selected the first job listing and the second job listing is determined.  The term selected means the jobseekers applied to the job listings.); and 
determine a score for the job order based on the number of candidate submissions. (¶ 0071: discloses the affinity between the first job listing and the second job listing is a number proportional to the number of jobseekers that selected both the first job listing and the second job listing.)
Therefore, it would have been obvious to one of ordinary skill in the art to at the time the invention was made to modify the system of Christie to include the ability to determine a score for the job order based on the number of candidate submissions, as disclosed Chen in order to achieve the claimed invention.  As disclosed by Chen, the motivation for the combination would have been to benefit jobseekers and employers with recommended relevant job listings which were determined to have an affinity with jobs previously applied for. (¶ 0005)
16.	Claims 36-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christie (2013/0013443) in view of Schmitt (2011/0276506).

With respect to claim 36, Christie discloses 
a system for integrating disparate talent platforms (¶ 0023: discloses the RARE system may receive information from any number of other systems or programs, such as staffing organization computer systems, recruiting organizations computer systems, recruiting organizations applicant tracking system, recruiting organizations vendor management systems, and the like.), the system comprising: 
a data store (¶ 0020: discloses a data storage device to house and store certain databases such as recruiter database, staffing vendor database, job database, candidate database, and others.); 
a processor (¶ 0019, 0053: discloses microprocessor); 
a first application programming interface (API) configured to communicate with a hiring talent platform (¶ 0052: discloses the RARE system provides the ability to interact with external software systems including applicant tracking systems through an application programming interface.), the hiring talent platform being associated with a hiring party (¶ 0023: discloses recruiting organizations applicant tracking systems.); 
a second API configured to communicate with a plurality of staffing talent platforms separate from the hiring talent platform (¶ 0052: discloses the RARE system provides the ability to interact with external software systems including applicant tracking systems through an application programming interface.), the plurality of staffing 
wherein the processor is configured to: 
access, from the hiring talent platform via the first API (¶ 0023, 0052: discloses the RARE system provides the ability to interact with external software systems including applicant tracking systems through an application programming interface.), a record of a job order when the job order is submitted in the hiring talent platform (¶ 0029: discloses the RARE system provides the ability for the recruiter user to publish job vacancy and make the job vacancy available to staffing providers.);
access, from at least one of the plurality of staffing talent platforms via the second API (¶ 0052: discloses the RARE system provides the ability to interact with external software systems including applicant tracking systems through an application programming interface.), records of a plurality of candidates when the plurality of candidates are submitted in the at least one staffing talent platform (¶ 0037-0046: discloses the RARE system and process provides the ability to review candidates that have been submitted.);
Christie does not explicitly disclose the following limitations.
However, Schmitt which is pertinent in art to the claimed invention is related to generating candidate recommendations. (¶ 0025)
 identify a candidate of the plurality of candidates to recommend for the job order based on the record of the job order and a record of the candidate (¶ 0025: discloses the recommendation engine recommends candidates for positions based on certain candidate factors including whether the candidate’s background matches the job 
responsive to identifying the candidate to recommend for the job order, 
cause the first staffing platform to display information about the job order in a user interface of the first staffing talent platform. (¶ 0062: discloses recommendation engine may obtain member information, analyze available job listings, and provide recommendations of available jobs that fit the member information). 
As taught by Schmitt (¶ 0061), the use of a recommendation engine for generating candidate and job recommendations was known in the art and previously used in the industry to interact with a talent management platform for locating and recommending high quality candidates for positions or to recommend jobs to members.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the system of Christie to include the features of the recommendation engine, as disclosed by Schmitt to achieve the claimed invention. As disclosed by Schmitt, the motivation for the combination would have been for benefiting staffing and recruitment agencies with locating candidates for open positions by leveraging job and candidate information from many different talent management sources. (¶ 0002-0004)

With respect to claim 37, Christie does not explicitly disclose the system of claim 36, wherein the processor is configured to: 
However, Schmitt which is pertinent in art to the claimed invention is related to automated processes for providing candidate recommendations. (¶ 0002)
determine a score for each of at least some of the plurality of candidates in relation to the job order (¶ 0025: discloses a recommendation engine configured to recommend candidates for positions based on certain candidate factors. ¶ 0063: discloses the recommendation engine scores the recommendations.); and
identify the candidate to recommend for the job order based on scores determined for the at least some candidates. (¶ 0025: discloses a recommendation engine configured to recommend candidates for positions based on certain candidate factors. ¶ 0063: discloses the recommendation engine ranks the recommendations according to how well they fit the job listing.)
As taught by Schmitt, the use of a recommendation engine for recommending and scoring candidates was known in the art and previously used in the industry to provide users the ability to recognize distinctive characteristics of high value candidates for a particular position based on a dynamic set of factors.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, to modify the system of Christie to include the scoring and ranking techniques of the recommendation engine, as disclosed by Schmitt to achieve the claimed invention. As disclosed by Schmitt the motivation for the combination would have been to provide users an indication of how well the candidates fit the job listing. (¶ 0025, 0063)

With respect to claim 38, Christie does not explicitly disclose the system of claim 37, 
However, Schmitt discloses:
wherein the processor is configured to, for each of the at least some candidates: 
compare a location of the candidate to a location associated with the job order (¶ 0070: discloses the recommendation engine uses qualitative factors including how close the candidate lives to the position location.); and determine a score for the candidate based on the comparison. (¶ 0070: discloses the qualitative factor may have an affect on the ranking of the candidates being considered by recommendation engine.)
As taught by Schmitt, the use of a recommendation engine for recommending analyzing how close a candidate lives to the position was known in the art and previously used in the industry to filter and provide high value candidates.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, to modify the system of Christie to include the comparison techniques of the recommendation engine, as disclosed by Schmitt to achieve the claimed invention. As disclosed by Schmitt the motivation for the combination would have been to identify and determine the candidate may not be a good fit for the position. (¶ 0063)

With respect to claim 39, Christie does not explicitly disclose the system of claim 37, 
However, Schmitt discloses:
wherein the processor is configured to, for each of the at least some candidates: compare previous titles of the candidate to a title associated with the job order (¶ 0070: 
determine a score for the candidate based on the comparison. (¶ 0070: discloses the qualitative factor may have an affect on the ranking of the candidates being considered by recommendation engine.)
As taught by Schmitt, teaches a recommendation engine that recommends candidates based on certain factors and provides the ability to recognize distinctive characteristics including whether the candidate has moved to a higher position each time that he has changed jobs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, to modify the systems of Christie to include the qualitative factors of the recommendation engine, as disclosed by Schmitt to achieve the claimed invention. As disclosed by Schmitt the motivation for the combination would have been to understand a potential candidate’s interest and shed some light for fitness for the job. (¶ 0071)

With respect to claim 40, Christie does not explicitly disclose the system of claim 37, 
However, Schmitt discloses:
wherein the processor is configured to, for each of the at least some candidates: 
compare a number of years of experience of the candidate to a number of years of experience associated with the job order (¶ 0025, 0063-0065, 0067-0068: discloses 
determine a score for the candidate based on the comparison. (¶ 0025, 0063-0065, 0067-0068: discloses the recommendation engine analyzes certain candidate factors obtained from job listing.  The recommendations are ranked and scored according to how well they fit the job listing.)
As taught by Schmitt, the use of a recommendation engine for recommending and scoring candidates was known in the art and previously used in the industry to provide users the ability to recognize distinctive characteristics of high value candidates for a particular position based on a dynamic set of factors.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, to include the analysis features of the recommendation engine disclosed in Schmitt in the system of Christie to achieve the claimed invention. As disclosed in Schmitt, the motivation for the combination would have been to enable a user to recognize characteristics of candidates based on a dynamic set of factors. (¶ 0025)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Publication Number: US 2011/0276631, Publication Date: Nov. 10, 2011, Inventor: Steven Schmitt, ¶ 0063-0064 – discusses recommendation engine operation with a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629